                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF TENNESSEE
                            EASTERN DIVISION
JOHN ANTHONY BAILEY,                             )
                                                 )
       Petitioner,                               )
                                                 )
VS.                                              )           No. 16-1142-JDT-egb
                                                 )           Crim. No. 04-10007-JDT
MYRON L. BATTS,                                  )
                                                 )
       Respondent.                               )


         ORDER DENYING HABEAS PETITION PURSUANT TO 28 U.S.C. § 2241,
          CERTIFYING AN APPEAL WOULD NOT BE TAKEN IN GOOD FAITH
              AND DENYING LEAVE TO APPEAL IN FORMA PAUPERIS


       The Movant, John Anthony Bailey, filed a pro se petition for writ of habeas corpus pursuant

to 28 U.S.C. § 2241. (ECF No. 1.) For the following reasons, the § 2241 petition will be denied.

       On January 26, 2004, a federal grand jury returned a three-count indictment against Bailey.

(No. 04-10007, Crim. ECF No. 1.) Count one charged him with possession of a firearm after

conviction of a felony, in violation of 18 U.S.C. § 922(g). Count two charged Bailey with armed

robbery, in violation of 18 U.S.C. § 1951, and count three charged him with using, carrying, and

brandishing a firearm during and in relation to the armed robbery charged in count two, in violation

of 18 U.S.C. § 924(c). On June 16, 2004, a jury convicted Bailey on count one, but announced

they could not reach a verdict on counts two and three. (Id. Crim. ECF No. 27, 32.) The Court

declared a mistrial on counts two and three, (id. Crim. ECF No. 33), and later dismissed those

counts on motion of the United States. (Id. Crim. ECF No. 43.)

       At a hearing on December 30, 2004, the Court determined that Bailey was subject to an

enhanced sentence under the Armed Career Criminal Act (ACCA), 18 U.S.C. § 924(e)(1), and
sentenced him to a 262-month term of imprisonment, to be followed by a three-year period of

supervised release. (Id. Crim. ECF No. 65.) Bailey appealed, and the Sixth Circuit Court of

Appeals affirmed the conviction but vacated and remanded for resentencing in light of United

States v. Booker, 543 U.S. 220 (2005). United States v. Bailey, No. 05-5121 (6th Cir. Sept. 13,

2006).

         On resentencing, the Court sentenced Bailey to a 204-month term of imprisonment, again

followed by a three-year period of supervised release. (No. 04-10007, Crim. ECF No. 104; id.

Resent’g Tr., Crim. ECF No. 109.) On appeal, the Sixth Circuit affirmed. United States v. Bailey,

264 F. App’x 480 (6th Cir.), cert. denied, 554 U.S. 909 (2008).

         Bailey filed a timely motion pursuant to 28 U.S.C. § 2255 on June 19, 2009, which was

ultimately denied as to all issues. Bailey v. United States, No. 09-1140-JDT-egb (W.D. Tenn.

Sept. 13, 2012). The Court also denied Bailey’s motion to alter or amend the judgment. (No. 09-

1140, ECF No. 44.) He appealed, and the Sixth Circuit denied a certificate of appealability. Bailey

v. United States, No. 13-6623 (6th Cir. Aug. 8, 2014).

         Bailey then filed the present § 2241 petition on June 7, 2016. One of the claims raised in

the petition is that his predicate convictions no longer qualify him for an enhanced sentence under

the ACCA, based on the decision in Johnson v. United States, 135 S. Ct. 2551 (2015). However,

on April 6, 2016, Bailey filed a motion in the Sixth Circuit seeking leave to file a second or

successive § 2255 motion raising the same Johnson claim. The Sixth Circuit granted leave to file

the successive § 2255 and transferred the proceeding to this Court, where it was opened as case

number 16-1264. Therefore, Bailey’s Johnson claims will be addressed in that § 2255 proceeding

rather than in this case.



                                                 2
       Bailey’s § 2241 petition also asserts, however, that he is “actually innocent” of the felon-

in-possession charge, invoking the “savings clause” of § 2255. Specifically, he argues that the

evidence offered at trial was not sufficient to support a conviction under 18 U.S.C. § 922(g). (ECF

No. 1-2 at PageID 21-24.) That claim was rejected by the Sixth Circuit in Bailey’s first direct

appeal. See No. 05-5121, slip op. at 2-3 (No. 04-10007, Crim. ECF No. 75 at PageID 68-69).

Bailey then raised the claim in a cursory manner in his first § 2255 proceeding, but this Court

denied relief on that issue. (See No. 09-1140, ECF No. 22 at PageID 166-67.)

       Federal prisoners may obtain habeas corpus relief pursuant to 28 U.S.C. § 2241 only under

limited circumstances. The “savings clause” in § 2255 provides as follows:

               An application for a writ of habeas corpus in behalf of a prisoner who is
       authorized to apply for relief by motion pursuant to this section, shall not be
       entertained if it appears that the applicant has failed to apply for relief, by motion,
       to the court which sentenced him, or that such court has denied him relief, unless it
       also appears that the remedy by motion is inadequate or ineffective to test the
       legality of his detention.

28 U.S.C. § 2255(e).

       Construing this language, courts have uniformly held that claims asserted by federal
       prisoners that seek to challenge their convictions or imposition of their sentences
       shall be filed . . . under 28 U.S.C. § 2255, and that claims seeking to challenge the
       execution or manner in which the sentence is served shall be filed . . . under 28
       U.S.C. § 2241.

Charles v. Chandler, 180 F.3d 753, 755-56 (6th Cir. 1999) (per curiam) (citations omitted).

Therefore, habeas relief under § 2241 is not available unless relief under § 2255 is inadequate or

ineffective. Bailey carries the burden of demonstrating that the savings clause applies. Id. at 756.

       The Sixth Circuit has construed the savings clause narrowly: “Significantly, the § 2255

remedy is not considered inadequate or ineffective simply because § 2255 relief has already been

denied, or because the petitioner is procedurally barred from pursuing relief under § 2255, or

                                                 3
because the petitioner has been denied permission to file a second or successive motion to vacate.”

Id. (citations omitted). After its decision in Charles, the Sixth Circuit reemphasized the narrow

scope of the savings clause:

       The circumstances in which § 2255 is inadequate and ineffective are narrow, for to
       construe § 2241 relief much more liberally than § 2255 relief would defeat the
       purpose of the restrictions Congress placed on the filing of successive petitions for
       collateral relief. As we explained in Charles, “[t]he remedy afforded under § 2241
       is not an additional, alternative or supplemental remedy to that prescribed under
       § 2255.”

United States v. Peterman, 249 F.3d 458, 461 (6th Cir. 2001) (quoting Charles, 180 F.3d at 758)

(additional citation omitted).

       In order to demonstrate that relief under § 2255 is inadequate or ineffective, the petitioner

must be claiming that he is “actually innocent” of the crime of which he has been convicted.

Martin v. Perez, 319 F.3d 799, 804-05 (6th Cir. 2003); see also Charles, 180 F.3d at 757 (“No

circuit court has to date permitted a post-AEDPA petitioner who was not effectively making a

claim of ‘actual innocence’ to utilize § 2241 (via § 2255’s ‘savings clause’) as a way of

circumventing § 2255’s restrictions . . . .”). “Actual innocence means factual innocence.” Paulino

v. United States, 352 F.3d 1056, 1061 (6th Cir. 2003) (citing Bousley v. United States, 523 U.S.

614, 623 (1998)).

       The Sixth Circuit also has stated, “[t]o date, the savings clause has only been applied to

claims of actual innocence based upon Supreme Court decisions announcing new rules of statutory

construction unavailable for attack under § 2255.” Reminsky v. United States, 523 F. App’x 327,

328 (6th Cir. 2013) (per curiam). The savings clause therefore is applicable “only when the

petitioner has made a credible claim of actual innocence based on an intervening change in the law




                                                4
that cannot be addressed in a § 2255 proceeding.” Perez-Ortiz v. Snyder-Norris, No. 17-6275,

2018 WL 5734583, at *2 (6th Cir. July 6, 2018).

       Bailey makes no credible claim of actual innocence based on an intervening change in the

law. He contends only that the evidence at trial was insufficient to convict him of possessing a

firearm. However, that argument was rejected both on direct appeal and in Bailey’s first § 2255

proceeding. He has failed to demonstrate that § 2555’s savings clause should be applied to allow

him to raise the same claim yet again. Therefore, the challenge to Bailey’s § 922(g) conviction

based on the sufficiency of the evidence is not cognizable under § 2241.

       Because Bailey is not entitled to invoke § 2241, “it appears from the application that the

applicant or person detained is not entitled” to any relief. 28 U.S.C. § 2243. An order for the

Respondent to show cause need not issue, and the petition is hereby DISMISSED.

       Federal prisoners who file petitions pursuant to 28 U.S.C. § 2241 challenging their federal

custody are not required to obtain certificates of appealability under 28 U.S.C. § 2253(c)(1).

Durham v. United States Parole Comm’n, 306 F. App’x 225, 229 (6th Cir. 2009). If Bailey files

a notice of appeal, he must either pay the entire $505 appellate filing fee or obtain pauper status

pursuant to Federal Rule of Appellate Procedure 24(a). Kincade v. Sparkman, 117 F.3d 949, 952

(1997). Rule 24(a) provides that a party seeking pauper status on appeal must first file a motion

in the district court, along with a supporting affidavit. Fed. R. App. P. 24(a)(1). However, Rule

24(a) also provides that if the district court certifies an appeal would not be taken in good faith, or

otherwise denies leave to appeal in forma pauperis, the party must file his motion to proceed in

forma pauperis in the appellate court. See Fed. R. App. P. 24(a)(4)-(5).

       In this case, because Bailey is not entitled to invoke § 2241, it is CERTIFIED, pursuant to

Federal Rule of Appellate Procedure 24(a), that any appeal in this matter would not be taken in
                                                  5
good faith. Therefore, leave to appeal in forma pauperis is DENIED. Accordingly, if Bailey files

a notice of appeal, he must either pay the full $505 appellate filing fee or file a motion to proceed

in forma pauperis and supporting affidavit in the Sixth Circuit Court of Appeals.

       The Clerk is directed to prepare a judgment.

IT IS SO ORDERED.
                                                       s/ James D. Todd
                                                      JAMES D. TODD
                                                      UNITED STATES DISTRICT JUDGE




                                                 6
